Citation Nr: 1501125	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic bronchitis.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1989 to June 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain; denied service connection for sleep apnea; and denied an increased disability evaluation for the Veteran's chronic bronchitis.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for both a lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and chronic low back pain and a sleep disorder to include obstructive sleep apnea; the evaluation of the Veteran's chronic bronchitis; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In April 1996, the RO denied a claim for service connection for chronic low back pain.  The Veteran was informed in writing of the adverse determination and his appellate rights in May 1996.  He did not submit a notice of disagreement (NOD) with the determination.   

2.  In April 2004, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain.  The Veteran was informed in writing of the adverse determination and his appellate rights in April 2004.  He did not submit a notice of disagreement (NOD) with the determination.  

3.  Additional VA clinical documentation received within one year of notice of the April 2004 RO determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic low back pain.  


CONCLUSIONS OF LAW

1.  The April 1996 RO decision denying service connection for chronic low back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  


2.  The April 2004 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for chronic low back pain has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this decision, the Board concludes that the April 2004 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain is not final; reopens the claim of service connection; and remands it to the AOJ for additional action.  Therefore, no discussion of VA's duties to notify and to assist is necessary as to that issue.  



II.  Chronic Low Back Pain

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 1996, the RO denied service connection for chronic low back pain "since this condition neither occurred in nor was caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1996.  He did not subsequently submit a NOD with the decision.  

The evidence upon which the April 1996 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to a back disorder.  In his October 1995 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that his back pain had started in 1994.  The report of a November 1995 VA examination for compensation purposes states that the Veteran complained of low back pain and stiffness.  Contemporaneous X-ray studies of the lumbar spine revealed no abnormalities.  The Veteran was diagnosed with mild chronic lumbosacral strain.  

New and material evidence pertaining to the issue of service connection for chronic low back pain was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1996 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The Veteran subsequently sought to reopen his claim of entitlement to service connection for chronic low back pain.  In April 2004, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for chronic low back pain.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2004.  He did not subsequently submit a NOD with the determination.  

The additional evidence upon which the April 2004 RO determination was reached consisted of the Veteran's September 2003 informal application to reopen his claim of service connection, VA examination and clinical documentation, and private clinical documentation.  In his informal application to reopen, the Veteran advanced that service connection for chronic low back pain was warranted as the claimed disorder was precipitated by his service-connected left knee disorder.  The remainder of the evidence does not refer to the Veteran's back.  

A March 2005 VA treatment record states that: the Veteran had a "longstanding (10+ years) history of low back pain;" January 2005 X-ray studies of the lumbar spine revealed "facet arthropathy at several levels;" and it was "unclear what the source of his low back pain is at this time and how much knee pain may be contributing."  

The cited March 2005 VA clinical documentation was received into the record within the year following notice of the April 2004 RO determination.  See Bell, supra.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic low back pain.  The new and material documentation was not addressed by any adjudicatory action prior to the April 2011 rating decision.  Therefore, the Board finds that the April 2004 RO determination is not final.  38 C.F.R. § 3.156.  

Although the April 2004 RO determination is not final, there is still a prior final decision of record.  Accordingly, the question is whether there is new and material evidence since the April 1996 rating decision.  As discussed above, evidence received after the April 1996 rating decision includes the March 2005 VA clinical documentation indicating a possible relationship between to service or a service-connected disability.  This constitutes new and material evidence sufficient to reopen the claim. 38 C.F.R. § 3.156; Kent v. Nicholson, 20 Vet. App. at 10. 

Given these facts and as additional action is required, the Board will address the issue of service connection for a lumbar spine disorder in the REMAND portion of this decision below.  


ORDER

The April 2004 RO determination that new and material evidence had not been received to reopen denying service connection for chronic low back pain is not final.  

The Veteran's application to reopen his claim of entitlement to service connection for chronic low back pain is granted.  


REMAND

In light of its reopening above, the Veteran's claim to service connection for a lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and chronic low back pain is to be adjudicated on the merits following a de novo review of the entire record.  

Lumbar Spine Disorder

The Veteran advances that he incurred a recurrent lumbosacral spine disorder secondary to his service-connected left knee disorder.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The record is in apparent conflict as to the nature and etiology of the Veteran's lumbar spine disorder and its relationship, if any, to active service and/or his service-connected disabilities.  A January 2010 written statement from the Veteran's primary care provider states that the Veteran's chronic back pain was "at least as likely as not related" to his service-connected left knee disorder.  The nurse practitioner clarified that "[history] knee condition could affect how he walks & affect back."  The report of a November 2010 VA spine examination states that the Veteran was diagnosed with lumbar spine degenerative disc disease and facet arthritis.  The VA examiner concluded that the Veteran's low back disorder was "less likely as not (<50/50 probability) caused by or a result of the Veteran's service-connected left knee condition" and "the Veteran's extremely sedentary work and lifestyle does not allow for a gait alteration secondary to a knee condition be a plausible cause for the degenerative disease of the hips and back."  The VA physician made no findings as to whether the diagnosed lumbar spine disorders increased in severity beyond their natural progression due to the Veteran's service-connected disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA spine evaluation is necessary to resolve the issues raised by the instant appeal.  

VA clinical documentation dated after June 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Sleep Disorder to Include Obstructive Sleep Apnea

The Veteran asserts that service connection for sleep apnea is warranted secondary to his service-connected chronic bronchitis.  VA clinical documentation dated in April 2011 states that the Veteran has been diagnosed with obstructive sleep apnea.  

The Veteran has not been afforded a VA evaluation which addresses his diagnosed obstructive sleep apnea and its relationship, if any, to active service and/or his service-connected disabilities.  

Chronic Bronchitis

The Veteran contends that his service-connected chronic bronchitis warrants assignment of an evaluation in excess of 10 percent as the disorder is productive of significant physical impairment; necessitates the use of supplemental oxygen and a wheelchair; and essentially renders him unemployable.  He advances that service connection for chronic obstructive pulmonary disease (COPD) is warranted.  The term "COPD" denotes "any disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema."  Dorland's Illustrated Medical Dictionary 538 (31st ed. 2007).  Therefore, the Board finds that chronic bronchitis and COPD represent essentially the same disease entity for which service connection has already been established.  

The report of a May 2012 VA respiratory examination states that the Veteran was diagnosed with chronic bronchitis.  The examining VA nurse practitioner observed that: "it is unclear if he actually has asthma or COPD, but he does carry the diagnosis of chronic bronchitis;" "his pulmonary function testing does not evaluate his current status as he does not cooperate with the testing;" "it does not appear that the specific condition has worsened;" and "his chronic bronchitis is mild and has not changed from the onset."  Given the VA evaluation's conflicting findings as to the nature and severity of the Veteran's service-connected pulmonary disability, the Board concludes that further VA pulmonary evaluation is necessary.  See Barr, supra.   

TDIU

The report of the May 2012 VA respiratory examination relates that the Veteran reported that he was unemployed and could not work due to his shortness of breath.  Such a statement may be reasonable construed as an informal TDIU claim.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his lumbar spine disability and sleep apnea and all treatment of his service-connected chronic bronchitis after May 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2012.  

3.  Schedule the Veteran for a VA spine examination in order to assist in determining the nature and etiology of his lumbar spine disorders and their relationship, if any, to active service and/or his service-connected disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbar spine disorder had its onset during active service; otherwise originated during active service; 

b) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbar spine disorder is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for left knee patellofemoral pain syndrome with instability, chronic bronchitis, bilateral hearing loss, and neurodermatitis with lipomata.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for an appropriate VA examination in order to assist in determining the nature and etiology of his sleep apnea and its relationship, if any, to active service and/or his service-connected disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep apnea had its onset during active service; otherwise originated during active service;

b) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep apnea is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for left knee patellofemoral pain syndrome with instability, chronic bronchitis, bilateral hearing loss, and neurodermatitis with lipomata.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then schedule the Veteran for a VA pulmonary examination which is sufficiently broad to accurately determine the current nature and severity of his service-connected chronic bronchitis.  All indicated tests and studies, including pulmonary function testing (PFT), should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bronchitis upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then adjudicate the issue of service connection for a lumbar spine disorder to include degenerative disc disease, degenerative joint disease, and chronic low back pain on a de novo basis and readjudicated the issues of service connection for a sleep disorder to include obstructive sleep apnea; an evaluations in excess of 10 percent for the Veteran's chronic bronchitis; and a TDIU.  

If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


